Citation Nr: 9924954	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected left clavicle disorder, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1975 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in pertinent 
part, granted an increased disability rating for the 
appellant's service-connected left clavicle disorder, from 0 
percent to 10 percent, effective June 1997.  The appellant 
has maintained his disagreement with this newly assigned 
disability rating.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected left fracture disorder is 
currently manifested by: a left clavicle with approximately a 
1/4 centimeter step off distally; tenderness to palpation 
over the left clavicle area; and complaints of pain and 
difficulty with any type of overhead work.  X-ray examination 
revealed an old fracture deformity at the junction of the 
proximal 2/3 to distal 1/3 of the left clavicle.  Range of 
motion testing of the veteran's left shoulder revealed 
flexion from 0 to 144 degrees, abduction from 0 to 106 
degrees, full rotation, and full adduction.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected left clavicle disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.7, 
4.71a and Diagnostic Code 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations
 
The veteran's claim for an increased disability rating for 
his service-connected left clavicle disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  The veteran served on active 
duty in the United States Marine Corps from March 1975 to 
August 1978.  A review of the veteran's service medical 
records revealed that he was injured in a truck accident in 
August 1977.  A hospitalization report, dated August 1977, 
noted diagnoses of: fractured ribs (10th, 11th and 12th), 
ruptured spleen, right lung contusion, fractured right 
humerus, right-sided radial nerve palsy, right kidney 
contusion, and fractured left clavicle.  The veteran remained 
hospitalized for treatment for nearly two months.  During 
this time, he underwent an exploratory laparotomy, 
splenectomy, liver laceration repair, right chest 
thoracostomy, peritoneal lavage, debridement of an open 
fracture to the right humerus, and an open reduction and 
insertion of internal fixation plate, right humerus.  The 
report of a physical evaluation board, dated April 1978, 
noted diagnoses of: (1) neuropathy, radial nerve, right, 
slowly improving; (2) retained fixation device, right 
humerus; (3) contracture, right elbow, slowly improving; and 
(4) residual pain, left clavicle.

In June 1979, the RO issued a rating decision that granted 
service connection for the following disabilities at the 
following ratings: (1) postoperative status splenectomy, 30 
percent; (2) right radial neuropathy due to fracture of right 
humerus, 20 percent; (3) right hemopneumothorax, 
noncompensable (0 percent); (4) fracture ribs, 10th, 11th, 
12th, noncompensable; and (5) fracture, left clavicle, 
noncompensable.

In June 1997, the veteran filed his current claim seeking, in 
pertinent part, an increased disability evaluation for his 
service-connected left clavicle disorder.  In support of his 
claim, outpatient treatment reports were retrieved from the 
VA medical center in New Orleans, Louisiana.  A treatment 
report, dated August 1997, noted the veteran's history of 
back pain.  The report indicated that the veteran's left 
clavicle is displaced distally, but unionized.  It also noted 
that the area around the left clavicle was tender and that 
the acromioclavicular joint area was not.

In September 1997, a VA examination for joints was conducted.  
The report of this examination noted that the veteran "has a 
1 mm step off on the left distal clavicle with difficulty 
lying on his left side."  The report also noted that the 
veteran has pain and difficulty with any overhead work.  He 
can, however, lift groceries, bathe and dress himself.  
Physical examination revealed a well-nourished and well-
developed male.  His left clavicle exhibited roughly a 1/4-
centimeter step off distally.  The report also noted 
tenderness to palpation over the left clavicle area.  Range 
of motion testing of the left shoulder revealed flexion from 
0 to 144 degrees, abduction from 0 to 106 degrees, full 
rotation, and full adduction.  X-ray examination revealed an 
old fracture deformity at the junction of the proximal 2/3 to 
distal 1/3 of the left clavicle.  The report concluded with 
diagnoses of: (1) status post fracture, right humerus, with 
hardware placement; (2) status post transverse process 
fractures of L2, L3 and L4, with numbness in left leg; (3) 
status post fracture of left clavicle.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. 38 C.F.R. 
§ 4.10 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202, the Court held that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, at 
206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

The veteran's service-connected left clavicle disorder is 
currently rated under Diagnostic Code 5203. Under Diagnostic 
Code 5203, a 10 percent rating is warranted for malunion of 
the clavicle or scapula, or for nonunion of the clavicle or 
scapula without loose movement.  A 20 percent rating is 
warranted for dislocation of the clavicle or scapula, or for 
nonunion of the clavicle or scapula with loose movement. 38 
C.F.R. § 4.71a, Diagnostic Code 5203.  Or, alternatively, the 
disorder may be rated based on impairment of function of a 
contiguous joint.  Under Diagnostic Code 5201, a 20 percent 
rating may be granted if there is limitation of motion of the 
arm to shoulder level.

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased disability evaluation in 
excess of 10 percent for his service-connected left clavicle 
disorder.  The evidence of record does not reflect that there 
is nonunion of the clavicle or scapula with loose movement.  
Rather, the record shows that the veteran has a history of 
fracture, subjective complaints of left clavicle pain, and 
tenderness to palpation over the left clavicle area.  In his 
most recent VA examination for joints, performed in September 
1997, the veteran indicated that he has pain and difficulty 
in performing overhead work.  The report also noted, however, 
that he is able to lift groceries, bathe and dress himself.  
Range of motion testing of the left shoulder revealed flexion 
from 0 to 144 degrees, abduction from 0 to 106 degrees; full 
rotation, and full adduction.  X-ray examination revealed an 
old fracture deformity at the junction of the proximal 2/3 to 
distal 1/3 of the left clavicle.  Hence, the currently 
assigned evaluation fully comports with the applicable 
schedular criteria, takes into account functional loss due to 
pain, and is consistent with the intention of the rating 
schedule to recognize painful motion as warranting at least 
the minimum compensable evaluation for the joint. See 38 
C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5203; Deluca, 
supra.  Although the limitation of motion shown by the 
veteran's left shoulder is noncompensable, the Board is of 
the opinion that through the application of DeLuca and 38 
C.F.R. § 4.40 and 4.45, the veteran's service-connected left 
clavicle disorder warrants the currently assigned 10 percent 
disability evaluation based on the veteran's complaints of 
pain.

Accordingly, in the absence of any additional evidence of 
increased functional impairment in the left shoulder, an 
increased rating for the veteran's service-connected left 
clavicle disorder is not warranted.



ORDER

Entitlement to an increased disability rating in excess of 10 
percent for service-connected left clavicle disorder is 
denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

